t c no united_states tax_court michael and marla sklar petitioners v commissioner of internal revenue respondent docket no filed date ps paid tuition and fees of dollar_figure to two jewish day schools_for the religious and secular education of their five children in that amount includes dollar_figure that ps paid separately for an after-school orthodox jewish education class mishna for one of their children ps contend that they may deduct dollar_figure of those payments as a charitable_contribution under sec_170 i r c and that they are not liable for the accuracy- related penalty under sec_6662 i r c held none of ps’ payments for tuition fees and mishna classes in are deductible as charitable_contributions held further ps are not liable for the accuracy- related penalty under sec_6662 i r c jeffrey i zuckerman for petitioners louis b jack sherri wilder and julie e vandersluis for respondent colvin judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions the issues for decision are whether petitioners may deduct as a charitable_contribution dollar_figure of the dollar_figure in tuition and fees they paid in to orthodox jewish day schools_for the secular and religious education of their five children including dollar_figure they paid to one of the schools_for mishna classes we hold that they may not whether petitioners are liable for the accuracy-related_penalty for because they deducted tuition payments for their children’s secular and religious education we hold that they are not unless otherwise specified section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioners are not liable for additional self-employment_tax thus petitioners are not entitled to a self-employment_tax deduction findings_of_fact some of the facts have been stipulated and are so found a petitioner sec_1 petitioners’ family and religion petitioners lived in north hollywood california when they filed the petition in this case during michael sklar petitioner was a self-employed certified_public_accountant petitioner marla sklar mrs sklar was a teacher petitioners are orthodox jews during petitioners had five children of school age we refer to them by their initials h s t s m s a s and another t s it is important to petitioners to pass to their children a devotion to their jewish faith schools attended by petitioners’ children petitioners have educated all of their children at emek hebrew academy emek and yeshiva rav isacsohn torath emeth academy yeshiva rav isacsohn private orthodox jewish day schools in the los angeles area that provide classes for boys and girls from preschool through eighth grade during the and school years the school years in issue petitioners’ children attended the schools and grade levels as follows child school attended school year jan -date sept -date h s yeshiva rav isacsohn 7th 6th t s 4th m s -- 1st none yeshiva rav isacsohn emek emek emek emek a s t s 8th 7th -- 5th 2d preschool petitioners’ educational goals and values petitioners did not consider sending their children to any school other than an orthodox jewish school petitioners sent their children to emek and yeshiva rav isacsohn because they deeply believe that they should provide their children with an orthodox jewish education in an orthodox jewish environment petitioners were primarily concerned with the religious component of their children’s education but they were also interested in the quality of their secular education b emek and yeshiva rav isacsohn general during emek and yeshiva rav isacsohn were exempt from federal_income_tax under sec_501 and qualified as organizations described in sec_170 ie an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly conducted emek and yeshiva rav isacsohn gave their students daily exposure to jewish heritage and values students at emek and yeshiva rav isacsohn were required to adhere to traditional orthodox jewish dress codes in the bureau of jewish education of greater los angele sec_3 mandated that all jewish day schools in the los angeles area obtain academic accreditation by the western association of schools and colleges inc wasc is a regional association which accredits public and private_schools colleges and universities in the united_states yeshiva rav isacsohn became a candidate for academic accreditation by wasc on date emek became a candidate for academic accreditation by wasc on date wasc granted academic accreditation to both schools after they completed a 3-year self-study program yeshiva rav isacsohn was accredited as of date and emek was accredited on date both schools were engaged in the accreditation process during part or all of their accreditation was based in part on their programs during the bureau of jewish education of greater los angeles provides educational support services and financial assistance to jewish day schools in the los angeles area and imposes eligibility requirements on schools seeking its support accreditation certifies to other educational institutions and to the general_public that an institution meets established criteria or standards both schools earned accreditation for years which is the maximum period of accreditation awarded by wasc emek a general in emek believed its foremost goal was to help its students develop a devotion to jewish heritage and values emek sought to provide a thorough and well-balanced curriculum in both torah and secular studies so every student could succeed upon eighth grade graduation in the most rigorous yeshiva high schools and other institutions of higher learning boys and girls had separate classes lunch and recess at emek because of orthodox jewish religious considerations b religious studies the religious courses and periods of instruction at emek were virtually the same for both of the school years in issue on monday through thursday boys had prayers from to a m and religious classes from a m to p m the school day was compressed on friday to permit an early dismissal so that the students could be home in time for the sabbath which begins on friday at sunset on friday boys had religious classes from to a m girls had morning prayers each day from to a m on monday through thursday girls had four periods of judaic studies and afternoon prayers from to p m on friday girls had judaic studies from a m to p m followed by lunch from to p m and recess from to p m and three periods of judaic studies from to p m c secular studies emek aspired to provide a high-quality secular studies program on monday through thursday boys had five secular classes from to p m on friday boys had four secular classes from to p m on monday through thursday girls had four periods of secular studies from to a m after lunch and recess on monday through thursday girls had another period of secular studies from to p m on friday girls had four periods of secular studies from to a m emek had computer laboratories for its elementary and junior high school students emek did not have an elementary science enrichment teacher a music appreciation teacher or a full-time librarian emek’s elementary students did not have use of a gymnasium they shared outdoor facilities with a nearby synagogue emek’s junior high school students had athletic_facilities at sherman oaks california d standardized testing during emek administered the california test of basic skills ctbs to its students the ctbs is a grade-level- specific nationally normed test of language skills mathematics social studies history and science emek invited parents to come to the school to review their children’s ctbs scores so that they could learn their children’s strengths and needs emek also told each parent the percentile scores earned by each grade level e mishna class at emek one of petitioners’ children attended a mishna class at emek during the first half of for which petitioners paid a separate fee of dollar_figure mishna is part of the jewish oral law and is divided into six orders the goal was for each boy to complete one order each year and to complete all six orders before completion of eighth grade the mishna class was held for an hour after school and for an hour on sunday the mishna class at emek was not part of the regular curriculum yeshiva rav isacsohn a general in the primary goal of yeshiva rav isacsohn was to educate its students in the tenets of the jewish faith yeshiva rav isacsohn sought to provide a thorough and well-balanced curriculum consisting of orthodox judaism and secular studies an additional goal of yeshiva rav isacsohn was to prepare its students for matriculation to yeshiva high schools and to attend a college or seminary yeshiva rav isacsohn made a concerted effort to shelter its students from smoking alcohol and drugs boys and girls at yeshiva rav isacsohn occupied separate campuses with separate principals and had no classes together there were no joint programs and there was no time overlap in common facilities such as the library b religious studies in fifth grade boys had morning prayer and judaic studies from a m to p m on monday through thursday including an hour for lunch and recess from a m to p m on friday and from a m to p m on sunday with about minutes per day for prayer in eighth grade girls began the day pincite a m with prayer followed by classes in religious studies until p m on monday through thursday and until a m on friday c secular studies in fifth grade boys had secular studies from to p m on monday through thursday and from to or p m on friday depending upon the time of year in from monday to thursday seventh and eighth grade girls had four periods of secular studies per day from to p m with afternoon prayer from to p m and recess from to p m girls had two periods of secular study on fridays yeshiva rav isacsohn had no science laboratory the school had a cart with science materials yeshiva rav isacsohn had no computer room or gymnasium students played in school hallways and the parking lot students were sometimes taken to a nearby park tuition and fees at emek and yeshiva rav isacsohn during the school years in issue emek and yeshiva rav isacsohn required petitioners to pay tuition registration and certain other fees in order for their children to attend classes emek and yeshiva rav isacsohn required petitioners to sign an agreement promising to pay the tuition and to give to each school postdated checks covering all tuition and fees for the upcoming school year both emek and yeshiva rav isacsohn provided tuition discounts to families based on financial need both schools required parents seeking financial aid to submit detailed financial information to the scholarship committee for each school emek and yeshiva rav isacsohn provided early registration discounts sibling discounts and faculty discounts petitioners did not seek or receive financial assistance from emek or yeshiva rav isacsohn for the school years in issue an orthodox rabbinic ruling precluded either school from expelling students from the jewish studies program during the school year for nonpayment of tuition however the ruling did not apply to expulsion from secular studies or to registration for the following school year the schools could refuse to register a student whose tuition payments were delinquent if a student’s tuition payments became delinquent eg if a tuition check was not honored by the bank both emek and yeshiva rav isacsohn would send letters demanding payment or threatening to bar the student from attending secular classes the annual income from tuition and registration fees for both schools typically covers about to percent of that school’s annual operating_expenses the rest of the annual operating_expenses are funded with grants from the bureau of jewish education interest_income and other fundraising c petitioners’ payments of tuition and fees during petitioners paid a total of dollar_figure to emek and yeshiva rav isacsohn for tuition registration and other mandatory fees and mishna classes as follows payment emek yeshiva rav isacsohn tuition registration fees mishna classes other total dollar_figure big_number big_number dollar_figure -0- big_number d petitioners’ tax_return sec_1 petitioners filed an amended tax_return for in date in which they deducted as a charitable_contribution a portion of the tuition payments they made in to their children’s schools respondent apparently believed that petitioners were scientologists because in date respondent wrote to petitioners to request verification of their payments to the church of scientology by letter to respondent in date petitioner stated that the deductions were based on tuition he had paid for religious education for his children in date respondent sent a letter to petitioners again erroneously stating that petitioners’ payments were to the church of scientology petitioner telephoned the author of that letter to say that he was not a scientologist by letter dated date respondent told petitioners that respondent allowed in full their claim for a refund for petitioners filed an amended return and a return in which they deducted part of their children’s tuition as a charitable_contribution petitioners received a refund based on the amended return and respondent did not disallow the deduction claimed on their return petitioners deducted percent of their payments to emek and yeshiva rav isacsohn as a charitable_contribution_deduction for petitioners described the deduction on a form_8275 disclosure statement attached to their return respondent examined petitioners’ tax_return and disallowed the charitable_contribution_deduction litigation relating to petitioners’ return is discussed below at paragraph e petitioners timely filed their federal_income_tax return on date petitioners deducted dollar_figure as a charitable_contribution for including dollar_figure which petitioners attributed to the cost of their children’s religious education at emek and yeshiva rav isacsohn during that amount dollar_figure is dollar_figure percent referred to here a sec_55 percent of the total amount of tuition and fees that petitioners paid to emek and yeshiva rav isacsohn during petitioners did not file a form_8275 or otherwise describe their payment on their return respondent had petitioners’ return under examination when petitioners filed their return pursuant to petitioner’s request emek and yeshiva rav isacsohn issued letters to petitioner dated november and date respectively in which each school estimated that percent of the education provided to petitioners’ children was secular and percent was religious e litigation relating to petitioners’ return petitioners filed a petition with the court challenging respondent’s notice_of_deficiency for in sklar v commissioner tcmemo_2000_118 sklar i this court held that petitioners could not deduct as charitable_contributions amounts for tuition and fees that they paid for their children’s religious education that year our decision was affirmed on appeal by the u s court_of_appeals for the ninth circuit in 282_f3d_610 9th cir amending and superseding 279_f3d_697 9th cir opinion a whether petitioners may deduct tuition and fees they paid to orthodox jewish day schools during petitioners’ contentions petitioners contend that they may deduct as a charitable_contribution dollar_figure of the dollar_figure they paid to emek and yeshiva rav isacsohn in they deducted about percent of those payments because that was the portion of the school day that each school estimated was devoted to religious studies petitioners contend that a the religious education that emek and yeshiva rav isacsohn provided their children is an intangible_religious_benefit as defined in sec_170 and sec_6115 and payments for intangible religious benefits are made deductible by those sections and b respondent’s disallowance of their charitable_contribution_deduction for tuition and fees violates the establishment clause of the first amendment to the u s constitution because the commissioner allows members of the we separately discuss whether petitioners may deduct dollar_figure of this amount they paid for mishna classes see opinion par a- below church of scientology to deduct as charitable_contributions auditing and training payments whether petitioners’ tuition payments qualify for deduction under sec_170 pursuant to a dual payment analysis a introduction to put our consideration of petitioners’ contentions in context we first consider whether petitioners’ payment of tuition and fees is deductible under a dual payment analysis to the extent the payments exceed the value of the secular education received by their children see 477_us_105 sklar v commissioner supra pincite n we initially consider that issue without regard to the enactment of sec_170 and sec_6115 in and the commissioner’s settlement with the church of scientology on date we then consider the effect if any of those developments on our analysis b background in the commissioner issued revrul_67_246 1967_2_cb_104 in response to an increasing number of instances in which the public has been erroneously advised in advertisements or solicitations by sponsors that the entire amounts petitioners contend that sec_7491 requires respondent to bear the burden_of_proof on all factual issues in the case we need not decide the point because our findings and analysis in this case do not depend on which party bears the burden_of_proof paid for tickets or other privileges in connection with fund-raising affairs for charity are deductible the examples that the commissioner cited included tickets for charitable events such as banquets balls bazaars concerts and athletic events in revrul_67_246 supra the commissioner ruled that where a taxpayer receives an item of value for a payment to a charitable_organization the payment is not deductible unless the taxpayer intends to make a gift and any deduction is limited to the excess of the payment over the fair_market_value of what is received in exchange courts have also applied those two requirements thus a portion of a payment is deductible as a charitable_contribution under sec_170 if the following two conditions are met first the payment is deductible only if and to the extent it exceeds the market_value of the benefit received second the excess payment must be ‘made with the intention of making a gift ’ united_states v am bar endowment supra pincite quoting revrul_67_246 c b pincite sklar v commissioner supra pincite in united_states v am bar endowment supra pincite the supreme court said the sine qua non of a charitable_contribution is a transfer of money or property without adequate_consideration the taxpayer therefore must at a minimum demonstrate that he purposely contributed money or property in excess of the value of any benefit he received in return a taxpayer may not deduct a payment as a charitable_contribution if the taxpayer receives a substantial benefit for a payment to a charitable_organization id pincite 699_f2d_1124 fed cir 449_f2d_413 s rept 83d cong 2d sess if the size of a taxpayer’s payment to a charity is clearly out of proportion to the benefit received the taxpayer may claim a charitable_contribution equal to the difference between a payment to the charitable_organization and the market_value of the benefit received in return on the theory that the payment has the dual character of a purchase and a contribution united_states v am bar endowment supra pincite to be deductible a charitable_contribution must be a gift ie a transfer of property without adequate_consideration sec_170 united_states v am bar endowment supra pincite sklar v commissioner supra pincite c dual payment theory and tuition paid for a secular and religious education it is well established that tuition paid to schools which provide both secular and religious education is not deductible as a charitable_contribution because it is not paid with detached and disinterested generosity and because the payor expects a substantial benefit in return 468_f2d_1000 1st cir affg tcmemo_1971_273 468_f2d_778 2d cir affg tcmemo_1971_290 309_f2d_373 9th cir affg 36_tc_896 55_tc_620 51_tc_233 affd per curiam without published opinion aftr 2d ustc par 1st cir bass v commissioner tcmemo_1983_536 ehrhart v commissioner tcmemo_1981_567 ryan v commissioner tcmemo_1969_212 casey v commissioner tcmemo_1965_282 451_fsupp_1087 w d mich see brotman v commissioner tcmemo_1977_65 in dejong v commissioner supra decided by the court_of_appeals for the ninth circuit the taxpayer made payments to a religious_organization which operated a school which imposed no explicit tuition charges part of the payment was deductible as a charitable_contribution because the payment exceeded the amount apparently expected to be paid_by the parent to cover the school’s estimated cost per student of operating the secular and religious educational programs of the school id pincite that kind of excess is not in dispute here the only amounts in dispute here were paid for tuition and fees the court_of_appeals in dejong did not allow a charitable_contribution_deduction for tuition paid for either the secular or the religious education d absence of charitable intent like the taxpayers in the cases just cited petitioners received a substantial benefit for their tuition payments we next consider whether petitioners had any charitable intent in paying their children’s tuition see united_states v am bar endowment u s pincite sklar v commissioner f 3d pincite petitioners do not so claim and as discussed next the record shows they could not have made that claim successfully in sklar v commissioner supra pincite the court_of_appeals said that petitioners did not show that any dual payments they may have made exceeded the market_value of the secular education their children received ie the cost of a comparable secular education offered by private_schools the court_of_appeals also said petitioners had failed to show that they intended to make a gift by contributing any such ‘excess payment’ and thus could not prevail under united_states v am bar endowment supra id the parties introduced into evidence information about tuition costs and qualitative aspects of private_schools primarily in the los angeles area the record supports the conclusion that tuition at emek and yeshiva rav isacsohn is higher than the average tuition at los angeles area catholic schools but equal to or lower than average tuition at other los angeles area orthodox jewish schools ohr eliyahu academy and yavneh hebrew academy other jewish day schools and private_schools which do not provide religious education petitioners’ expert opined about the market_value of a secular education provided by emek and yeshiva rav isacsohn he apparently was proceeding from the assumption that a dual payments analysis applies in this case ie that petitioners may deduct the excess of the tuition they paid over the market_value of a secular education at emek and yeshiva rav isacsohn however more fundamentally the record speaks to whether a dual payments analysis applies in this case at all petitioners must have a charitable intent to be entitled to a deduction under sec_170 for part of their tuition payments see sklar v commissioner supra pincite see also sec_170 united_states v am bar endowment u s pincite on the basis of evidence in the record regarding tuition at various los the record also suggests several factors that may bear on the value of an elementary and secondary education such as teachers’ salaries and seniority whether teachers are certified and student-teacher ratios the amount of time students spend in classes and whether classes are held in the morning or afternoon or at different levels of difficulty whether the school is accredited the quality of libraries and facilities such as computer science and language laboratories playgrounds and athletic_facilities and music and art facilities nearness of the school to the student’s home average standardized test scores dress codes personal safely of students and prevalence of disciplinary problems the success of the students at gaining admission to secular colleges whether the school teaches the religion of the parents and the percent of tuition devoted to administration costs angeles area schools we conclude some schools charge more tuition than emek and yeshiva rav isacsohn and some charge less and the amount of tuition petitioners paid is unremarkable and is not excessive for the substantial benefit they received in exchange ie an education for their children thus petitioners have not shown that any part of their tuition payments was a charitable_contribution and this case is indistinguishable from those cited at par b-2-c whether sec_170 and sec_6115 authorize charitable_contribution deductions for tuition payments to schools providing religious and secular education petitioners contend that under sec_170 and sec_6115 as enacted in a portion of tuition payments to schools providing a religious and secular education is deductible as a charitable_contribution a background sec_170 and sec_6115 were enacted under the omnibus_budget_reconciliation_act_of_1993 publaw_103_66 secs and 107_stat_455 to address difficult problems of tax_administration associated with taxpayers’ deductions of see h rept pincite 1993_3_cb_167 which states in pertinent part difficult problems of tax_administration arise with respect to fundraising techniques in which an organization that is eligible to receive tax deductible contributions provides goods or services in consideration for payments from donors organizations continued charitable_contributions in connection with fund-raising events involving quid pro quo transactions to enhance taxpayer compliance in this area congress imposed a a new substantiation requirement under sec_170 and b a continued that engage in such fundraising practices often do not inform their donors that all or a portion of the amount_paid by the donor may not be deductible as a charitable_contribution sec_170 provides in pertinent part a general_rule --no deduction shall be allowed under subsection a for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of subparagraph b b content of acknowledgment --an acknowledgment meets the requirements of this subparagraph if it includes the following information i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i iii a description and good_faith estimate of the value of any goods or services referred to in clause ii or if such goods or services consist solely of intangible religious benefits a statement to that effect for purposes of this subparagraph the term intangible_religious_benefit means any intangible_religious_benefit which is provided by an organization organized continued new disclosure requirement on charitable organizations under section dollar_figure sec_170 generally requires a taxpayer claiming a charitable_contribution_deduction greater than dollar_figure to continued exclusively for religious purposes and which generally is not sold in a commercial transaction outside the donative context sec_6115 provides sec_6115 disclosure related to quid pro quo contributions a disclosure requirement --if an organization described in sec_170 other than paragraph thereof receives a quid_pro_quo_contribution in excess of dollar_figure the organization shall in connection with the solicitation or receipt of the contribution provide a written_statement which-- informs the donor that the amount of the contribution that is deductible for federal_income_tax purposes is limited to the excess of the amount of any money and the value of any property other than money contributed by the donor over the value of the goods or services provided by the organization and provides the donor with a good_faith estimate of the value of such goods or services b quid_pro_quo_contribution --for purposes of this section the term quid_pro_quo_contribution means a payment made partly as a contribution and partly in consideration for goods or services provided to the payor by the donee organization a quid_pro_quo_contribution does not include any payment made to an organization organized exclusively for religious purposes in return for which the taxpayer receives solely an intangible_religious_benefit that generally is not sold in a commercial transaction outside the donative context substantiate the deduction by obtaining a contemporaneous written acknowledgment of the contribution from the charitable_organization including an estimate of the value of any goods or services that the charitable_organization provided to the taxpayer under sec_6115 a charitable_organization that receives a quid pro quo payment in excess of dollar_figure must inform the taxpayer that any charitable_contribution_deduction is limited to the difference between the value of any money or property transferred to the charitable_organization and the value of any goods or services that the taxpayer received from the charitable_organization sec_170 and sec_6115 except certain intangible religious benefits from the substantiation and disclosure requirements described above sec_170 and sec_6115 provide inter alia that if a charitable_organization is organized exclusively for religious purposes and provides solely an intangible_religious_benefit to a taxpayer in exchange for a payment the charitable_organization need not assign a value to the intangible_religious_benefit b petitioners’ contentions petitioners contend that sec_170 and sec_6115 make tuition payments to religious schools deductible to the extent the payments relate to religious education the religious education that emek and yeshiva rav isacsohn provided to their children was an intangible_religious_benefit as defined in those sections and their tuition payments are deductible to the extent that the payments exceed the value of the secular education their children receiveddollar_figure petitioners also contend that they need not show that they intended to make a gift or contribution to emek and yeshiva rav isacsohn c analysis we disagree congress did not change what is deductible under sec_170 in these statutory changes neither sec_170 and sec_6115 nor the accompanying legislative_history suggests that congress intended to expand the types of payments that are deductible as charitable_contributions under petitioners aver if a taxpayer pays dollar_figure to his church and receives in return a book that could be purchased in any bookstore for dollar_figure plus the right to sit in a certain pew at the church dollar_figure is deductible as a charitable_contribution to the church regardless of whether having the right to sit in that pew is worth dollar_figure or more to the taxpayer because that right is only an intangible_religious_benefit similarly here to the extent petitioners’ dual payments to the schools exceeded the value of the secular studies they purchased those payments are deductible as charitable_contributions notwithstanding that petitioners received religious educations for their children worth that excess because those religious educations are only intangible religious benefits section or that congress intended to overturn the long line of cases cited above holding that no part of tuition paid to religious schools is deductible as a charitable contributiondollar_figure we believe that if congress had intended to overturn decades of caselaw disallowing charitable_contribution deductions for tuition payments to schools providing a religious and secular education congress would have made such an intention clear it did not see h conf rept pincite 1993_3_cb_393 stating that the sec_6115 disclosure requirement does not apply to transactions that have no donative element eg sales of goods by a museum gift shop that are not in part donations thus a charitable_organization need not make a sec_6115 disclosure if the taxpayer did not intend to make a gift see h conf rept supra pincite n c b pincite stating that the exception to the substantiation requirement for an intangible_religious_benefit does not apply for example to tuition for education leading to a recognized degree travel services or consumer goods along the same lines h rept supra pincite n c b pincite states the committee intends that in the case of religious organizations a quid_pro_quo_contribution for purposes of the substantiation and disclosure requirements is limited to an exchange of goods or services that are generally available on a commercial basis or advertised for an established price eg tuition travel and entertainment and consumer goods no inference is intended however whether or not any contribution outside of the scope of the bill’s substantiation or reporting requirements is deductible in full or in part under the present-law requirements of sec_170 the exception to the substantiation and disclosure requirements in sec_170 and sec_6115 for intangible religious benefits does not apply to the educational_services at issue here the exception applies only where the organization is organized exclusively for religious purposes petitioners contend that emek and yeshiva rav isacsohn were organized and existed solely for the religious purpose of allowing jewish parents to fulfill their religious obligation to teach their children torah which includes providing a secular education in an orthodox jewish environment we disagree that emek and yeshiva rav isacsohn were organized exclusively for religious purposes emek and yeshiva rav isacsohn were organized and operated to provide both a secular and a religious education the commissioner granted both schools exemptions from tax under sec_501 and both schools qualify as charitable organizations described in sec_170 which pertains to educational organizations a substantial part of each day was spent on secular studies petitioners concede that the education their children received in at emek and yeshiva rav isacsohn met educational requirements imposed by the state of california both schools were accredited by nonreligious accrediting agencies based in part on their secular educational programs petitioners contend that emek and yeshiva rav isacsohn were organized exclusively as religious organizations because respondent excused both from filing forms return of organization exempt from income taxdollar_figure we disagree organizations exempt from tax under sec_501 generally are required to file forms sec_6033 however churches exempt_organizations with gross_receipts of not more than dollar_figure and exclusively religious activities of any religious_order are exempt from that requirement the commissioner may relieve any exempt_organization from filing a return where the commissioner determines that filing is not necessary to the efficient administration of the internal revenue laws sec_6033 emek and yeshiva rav isacsohn do not qualify for the exception to the general filing requirement provided in sec_6033 neither school is a church an exempt_organization with gross_receipts of not more than dollar_figure or a religious_order given that emek and yeshiva rav isacsohn were treated as charitable organizations described in sec_170 ie educational organizations we infer that the commissioner exercised discretion under sec_6033 to except emek and yeshiva rav isacsohn from filing forms petitioners rely in part on a letter from respondent’s counsel to petitioners’ counsel that petitioners attached to their reply brief because the letter in question was not offered into evidence at trial the letter was returned to petitioners unfiled and is not part of the record emek and yeshiva rav isacsohn provided a religious and secular education for their students regardless of petitioners’ reasons for choosing to educate their children at emek and yeshiva rav isacsohn those schools did not provide exclusively religious servicesdollar_figure whether the agreement reached between the internal_revenue_service and the church of scientology in affects the result in this case in 490_us_680 the u s supreme court held that the record did not support the taxpayer’s claim of entitlement to deduct as charitable_contributions payments to the church of scientology for what the church of scientology calls auditing and training however the parties stipulated that an agreement dated date between the commissioner and the church of scientology settled several longstanding issues according to a letter sent to petitioners in from the chief of the adjustments branch fresno service_center the settlement agreement between the commissioner and the church of scientology allows individuals to petitioners point out that the legislative_history states that the exception in sec_170 and sec_6115 for intangible religious benefits does not apply to education leading to a recognized degree petitioners contend that the secular education provided by emek and yeshiva rav isacsohn does not lead to a recognized degree in light of our conclusion that sec_170 and sec_6115 are substantiation and disclosure provisions we need not consider this contention further claim as charitable_contributions percent of the cost of qualified religious services petitioners contend that because of that closing_agreement the commissioner is constitutionally required to allow a deduction for tuition paid to schools that provide religious and secular education to the extent that the tuition paid exceeds the value of the secular education petitioners contend that the religious education that the jewish day schools provide in exchange for tuition is jurisprudentially indistinguishable from the auditing and training that the church of scientology provides to its members in exchange for a fixed fee the u s court_of_appeals for the ninth circuit previously rejected petitioners’ arguments about the church of scientology in sklar v commissioner f 3d pincite petitioners’ tuition payments were made to schools that in part provide secular educational_services not to exclusively religious organizations thus the analysis in 477_us_105 controls here we conclude that the agreement reached between the internal_revenue_service and the church of scientology referred to in the letter sent to petitioners in from respondent’s fresno service_center does not affect the result in this casedollar_figure in 282_f3d_610 n 9th cir affg tcmemo_2000_118 the u s court_of_appeals continued whether petitioners may deduct their payment for mishna classes petitioners contend that they may deduct as a charitable_contribution the dollar_figure that they paid for mishna classes that emek provided separately from its regular classes and charged separately from its regular tuition and fees we disagree petitioners’ payment for mishna classes at emek is not made deductible merely because emek offers those classes separately from their regular educational programs and emek charges and petitioners pay separately from emek’s other charges petitioners did not intend those payments to be a contribution or gift to emek within the meaning of sec_170dollar_figure conclusion we conclude that petitioners are not entitled to a charitable_contribution_deduction under sec_170 for any part continued said it is strongly inclined to the view that sec_170 was not amended in to permit deductions for which the consideration is intangible religious benefits and that 490_us_680 is still controlling that court also said that it need not rule definitively on this point because petitioners’ claims did not meet the requirements for partial deductibility of dual payments established by 477_us_105 similarly we have decided this case by applying united_states v am bar endowment supra emek is an educational_organization not a religious_organization we need not consider under what circumstances payments to a religious_organization for religious instruction are deductible of the tuition including the fee for mishna classes they paid to emek or yeshiva rav isacsohn in dollar_figure b whether petitioners are liable for the accuracy-related_penalty respondent contends that petitioners are liable for the accuracy-related_penalty under sec_6662 for deducting dollar_figure of their tuition we disagree taking into account respondent’s concession petitioners’ tax understatement is dollar_figure that amount is not substantial for purposes of sec_6662 because it does not exceed the greater of percent of the amount required to be shown or dollar_figure see sec_6662 respondent contends that petitioners knew that they lacked a reasonable basis for claiming the disallowed deductions because unlike the return they filed for petitioners did not file a form_8275 or otherwise call attention to the deduction we disagree respondent permitted similar deductions for petitioners’ and tax returns petitioners timely filed their return on date petitioners’ return was being audited when they filed their return pursuant to an extension on date petitioners filed their petition in sklar i on date in light of our conclusion we need not decide whether petitioners complied with substantiation requirements imposed by sec_170 decision was entered in that case on date and affirmed early in thus when they filed their return petitioners knew that respondent had allowed them to claim similar deductions for and they knew their return was being audited but they did not know they would not prevail on this issue for under these circumstances we conclude that petitioners had a reasonable basis for claiming the deductions that respondent disallowed and that petitioners believed in good_faith that they could deduct the dollar_figure for tuition and mishna payments on their return to reflect concessions and the foregoing decision will be entered under rule reporter’s note this opinion was amended by order dated date
